DETAIL ACTION
Notice to Applicant(s) 
This continuation application has been examined.  Claims 1-20 are pending.
The prior art submitted on April 19, 2021 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (2016/0154999).
As per claims 1 and 3-5, Fan et al. disclose a computer implemented method for automatic detection and positioning of object faces (see at least figures 2-5a) which includes the steps of receiving, by a processor, a plurality of data points describing a geographical area (see at least figure 2 and paragraph 0008); defining, by the processor, a plurality of neighborhoods based on the plurality of data points; determining, by the processor, a classification of each of the plurality of neighborhoods as linear, planar, or volumetric (see at least paragraphs 0017-0025); merging, by the processor, at least one neighborhood of the plurality of neighborhoods into one or more clusters based on local surface normal (see at least figure 2 and paragraph 0058); fitting, by the processor, one or more bounding frames to the one or more clusters (see at least figure 3b and paragraphs 0064-0066); and modifying, by the processor, the one or more bounding frames based on a field of interest (see at least paragraphs 0102-0108).
As per claim 2, Fan et al. that the plurality of data points are produced by a light detection and ranging (LIDAR) device (see at least paragraph 0003).
As per claim 6, wherein the one or more eigenvector values are calculated using a covariance matrix (see at least paragraphs 0118-0123).
As per claims 7-18, the limitations of these claims are taught in at least figures 2-5b, 6a, 6b and the related text.
With respect to claims 19-20, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Boardman et al. (10,186,049), Roth et al. (2019/0361146) and Hoffberg (2007/0087756).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 28, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661